311 F.2d 575
Douglas N. JACKSON, Jr., and Douglas N. Jackson, Jr. as Guardian ad Litem for Lisa Jackson, Paul Timothy Jackson and Malcolm Jackson, Minors, Appellants,v.Warren H. YOUNG and James Isherwood.
No. 14112.
United States Court of Appeals Third Circuit.
Argued December 14, 1962.
Decided January 3, 1963.

Appeal from the District Court of the Virgin Islands, Division of St. Thomas and St. John; Walter A. Gordon, District Judge.
Douglas N. Jackson, Jr., Stanford, Cal., argued pro se.
James H. Isherwood, Christiansted, St. Croix, Virgin Islands (Warren H. Young, Young & Isherwood, Christiansted, St. Croix, V. I., on the brief), for appellees.
Before KALODNER and FORMAN, Circuit Judges, and ROSENBERG, District Judge.
PER CURIAM.


1
Upon review of the record we find no error. The Order of the District Court dated April 25, 1962 will be affirmed.